                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

d’AMICO DRY d.a.c., f/k/a d’Amico Dry :
Limited,
                                      :
       Plaintiff,
                                      :
vs.                                             CA 18-0284-KD-MU
                                      :         IN ADMIRALTY
NIKKA FINANCE, INC., as owner of the
M/V SEA GLASS II,                     :

      Defendant.

                                        ORDER

      This cause came on for an informal conference by telephone on October 5, 2018

(see Doc. 124), directed to five issues or topic areas raised by d'Amico in an email

delivered to the undersigned’s office on October 3, 2018, to which Nikka filed a

responsive email on October 4, 2018.

      1.     The first topic relates to scheduling and, in this respect, the parties are in

agreement. The parties have agreed to take Paul Coronis’ deposition in London on

October 24, 2018, that is, outside the discovery deadline of today’s date (see Doc. 107,

at 3). Therefore, the parties request that they be allowed a period of time, up to an

including November 2, 2018, to make pretrial disclosures. That request is GRANTED

and ¶ 8 of the scheduling order (Doc. 46), as modified on September 7, 2018 (Doc. 107,

at 3), is FURTHER MODIFIED to provide that the time for disclosing the information

required by Rule 26(a)(3) shall be November 2, 2018. In addition, the parties have

agreed that while the dispositive motion deadline will remain on October 19, 2018 (see

Doc. 107, at 3), the request is being made that the response in opposition date be set for
one week after receipt of the transcript of Mr. Coronis’ October 24, 2018 deposition.

Given that counsel for d’Amico believes that the parties will receive the transcript of this

deposition on or about October 29, 2018, the undersigned RECOMMENDS to Chief

Judge DuBose that her submission order incorporate a response date to any motion for

summary judgment filed of not earlier than November 5, 2018.

       2.      Turning to any remaining issues d’Amico has related to Nikka’s responses

to its First and Second Requests for Production of Documents, as well as the content of

Mr. Coronis’ September 27, 2018 declaration (see Doc. 120, Declaration of Paul

Coronis), the only guidance the Court can give to the parties is that now is the time for

d’Amico to file a written motion to compel. To this end, the undersigned specifically

informed the parties that any motion to compel filed by d’Amico prior to the close of

business on October 9, 2018 will be DEEMED timely under the modified scheduling

order entered on September 7, 2018 (see Doc. 107).1 Before filing that motion to

compel, however, d’Amico should consider (particularly regarding the contents of Mr.

Coronis’ declaration) whether it can obtain the information it seeks during the course of

Mr. Coronis’ deposition.

       3.      And, finally, turning to d’Amico’s Requests for Admission 5, 14, 16, 19 and

20 served on Nikka, it is apparent to the undersigned that Nikka’s response to each was

that it did not have sufficient information to admit or deny the request. These responses

are insufficient under Rule 36(a)(4), which allows an answering party, like Nikka, to

“assert lack of knowledge or information as a reason for failing to admit or deny only if

       1
              This finding carries with it the implicit determination by the undersigned that good
cause exists for allowing d’Amico to file its motion to compel four days after the discovery
completion date of October 5, 2018.



                                                2
the party states that it has made reasonable inquiry and that the information it knows or

can readily obtain is insufficient to enable it to admit or deny.” Fed.R.Civ.P. 36(a)(4)

(emphasis supplied). Nikka did not state it made reasonable inquiry and that the

information it knows or can readily obtain is insufficient to enable it to admit or deny

each of the requests for admission identified above so its responses are insufficient

and, as one district court in this Circuit has found, “[w]hile this exercise may appear

overly formulaic and dogmatic, they are not called rules for nothing.” Riberio v. Macy’s

Retail Holdings, Inc., 310 F.R.D. 547, 548 (N.D. Ga. 2015); see also, e.g., Jackson v.

Fulton County, Georgia, 2015 WL 12859407, *30 (N.D. Ga. Jan. 26, 2015) (specifically

holding that a response that party “’is without knowledge or information sufficient to form

a belief as to whether the supplemental discovery documents produced by plaintiff are

genuine business records of the defendant or were kept in the course of its regularly

conducted business activities,’” was an insufficient response to satisfy the requirements

of Rule 36(a)(4)), report and recommendation adopted, 2015 WL 12862930 (N.D. Ga.

Mar. 11, 2015), aff’d, 668 Fed.Appx. 359 (11th Cir. Aug. 24, 2016); Foley v. Orange

County, 2013 WL 2477231, *6 (M.D. Fla. June 10, 2013) (“In response to requests 91,

92 . . ., the County stated that it was ‘without knowledge’ of the statements made at the

meeting, but it did not comply with the requirements of Rule 36(a)(4) requiring it to state

that it has made reasonable inquiry and that the information it knows of or can readily

obtain is insufficient to enable it to admit or deny. Therefore, the motion is GRANTED

as to these requests[ and the County] is ORDERED [to] . . . provide the information

required by Rule 36.”). Accordingly, Nikka is ORDERED to amend its responses to

Plaintiff’s Requests for Admission 5, 14, 16, 19 and 20 to comply with Rule 36(a)(4) not



                                              3
later than October 12, 2018.

      DONE and ORDERED this the 5th day of October, 2018.

                               s/P. BRADLEY MURRAY
                               UNITED STATES MAGISTRATE JUDGE




                                      4
